DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on February 6, 2020 in which claims 1-13 are presented for examination.  

Status of Claims
	Claims 1-13 are pending in which claims 1 and 9 are presented in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (USPN 3,021,845)	
	Regarding Claim 1, Smith discloses of a brassiere (18, Figure 3) comprising:
	each of a pair of cups (via each 17) having:
	a generally planar graticulate support member (via insert member 16: 10-12, see Figures 1-3, see layer 10 is “graticulate”, Col. 2, lines 43-53, see Figures 1 & 7-9) disposed between a first cup cover (via 17) and a second cup cover (via 17) (note in Col. 3, lines 11-25, specifically, lines 23-25 that Smith discloses of a pocket formation of 17 and that the insert member is inserted into, therefore, in this configuration “17” would have a first and second cup cover), said graticulate support member formable domically by application of heat and pressure therein (Col. 1, lines 18-28, Col. 2, lines 19-42);
	whereby the graticulate support member (16) joins each of the first and second cup cover together (via 17) (note in Col. 3, lines 11-25, specifically, lines 23-25) and maintains domical form of the associated cup created thereby effective to maintain support of the breasts of a wearer without the need of an underwire, (Col. 3, lines 11-30, Col. 4, lines 1-3), (Figures 1-9, Col. 1, lines 9-28, Col. 2, lines 19-61, Col. 3, lines 11-30, Col. 4, lines 1-3).

	Regarding Claim 2, Smith discloses the invention as claimed above.  Further Smith discloses wherein the graticulate support member (via insert member 16: 10-12, see Figures 1-3) further comprises:
	a first edge (19) bounding a lowermost extremity of the graticulate support member (see Figures 1-6);

	a graticulate matrix (via 10) disposed between the first and second edges (19-20), (see Figures 1-2 and 7-9), (Figures 1-9, Col. 2, lines 21-53, Col. 3, lines 11-17).

    PNG
    media_image1.png
    576
    535
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (USPN 3,021,845) in view of Linkon (USPN 8,840,442).
	Regarding Claim 3, Smith discloses the invention as substantially claimed above.  Smith however does not disclose wherein the graticulate support member has a maximum thickness disposed medially at the first edge and a minimum thickness disposed at the uppermost extremity of the second edge whereby the graticulate support member tapers in thickness medially from the first edge toward the second edge and toward each of the proximal and distal apexes.
	Linkon teaches of a support member (via 21, 23) for a brassiere/ bra cups (1/63 & 61) wherein a support member has a maximum thickness (via 81) disposed medially at a first edge and a minimum thickness disposed at the uppermost extremity of the second edge (via 83) (see Figure 4, Col. 9, lines 15-32), whereby the support member tapers in thickness medially from the first edge toward the second edge and toward each of the proximal and distal apexes, (Col. 9, lines 15-32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the graticulate support member of Smith wherein the graticulate support member has a maximum thickness disposed medially at the first edge and a minimum thickness disposed at the uppermost extremity of the second edge whereby the support member tapers in thickness medially from the first edge toward the second edge and toward each of the proximal and distal apexes as taught by Linkon so that the support member helps in greatly reducing or eliminating the display of an erect nipple through the fabric of the bra.

	Regarding Claims 4-5, the device of Smith as modified by Linkon discloses the invention as claimed above.  Further Smith discloses:
	(claim 4), wherein the graticulate matrix (via 10) includes an angled arrangement of interlacing members (see Figures 7-9), said interlacing members disposed diagonally (see Figures 1 and 7-9) between each of the first and second edges (19-20), said interlacing members disposed perpendicularly relative each other (see Figures 1 & 9);
	(claim 5), wherein the second edge (20) includes a positive gradient divergent from the proximal apex (see diagram below), said second edge (20) curving to a negative gradient into an inversion pocket (see diagram below), said second edge (20) turning to a positive gradient into a S-shaped portion (see diagram below), said S- shaped portion culminating at an apical arc (see diagram below), said second edge (20) continuing to the distal apex (see diagram below) in mirror image from the apical arc reflected across a line of symmetry perpendicularly extended through the apical arc (see diagram below), see Figures 1-2 and note diagram below.

    PNG
    media_image2.png
    649
    636
    media_image2.png
    Greyscale

	Regarding Claims 6-8, the device of Smith as modified by Linkon discloses the invention as claimed above.  Please note claims 6-8 are noted as Product-by-Process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Therefore, further Smith discloses (claim 6), wherein the graticulate support member (16) is printable by additive printing and producible in dimensions adapted to an anatomy of particular wearer (see Figures 1-6); (claim 7), wherein a mandrel is pressed into the mold forming each cup (note cups via 17); and (claim 8), wherein the mandrel includes at least a portion producible customized to the dimensions determined from the specific anatomy of a particular individual wearer (note that Smith discloses that the support member (16) can be cut into shape to fit into the brassiere, Col. 1, lines 13-34), (Figures 1-9, Col. 1, lines 9-28, Col. 2, lines 19-61, Col. 3, lines 11-30, Col. 4, lines 1-3).

	Regarding Claim 9, Smith discloses of a brassiere (18, Figure 3) comprising:
	a pair of cups (via each 17), each cup having:
	a generally planar graticulate support member (via insert member 16: 10-12, see Figures 1-3, see layer 10 is “graticulate”, Col. 2, lines 43-53, see Figures 1 & 7-9) disposed between a first cup cover (via 17) and a second cup cover (via 17) (note in Col. 3, lines 11-25, specifically, lines 23-25 that Smith discloses of a pocket formation of 17 and that the insert member is inserted into, therefore, in this configuration “17” would have a first and second cup cover), said graticulate support member formable domically by application of heat and pressure therein (Col. 1, lines 18-28, Col. 2, lines 19-42), said graticulate support member comprising:
	a first edge (19) bounding a lowermost extremity of the graticulate support member (see Figures 1-6);
	a second edge (20) bounding an uppermost extremity of the graticulate support member (see Figures 1-6), said second edge diverging from juncture with the first edge at a proximal apex (see Figures 1-2 & diagrams above), said second edge converging to juncture with the first edge at a distal apex (see Figures 1-2 & diagrams above);
	a graticulate matrix (via 10) disposed between the first and second edges (19-20), (see Figures 1-2 and 7-9), having a plurality of perpendicular arranged interlacing members (see Figures 1 & 7-9) disposed diagonally (see Figures 1 and 7-9) between each of the first and second edges (19-20);
	whereby the graticulate support member (16) joins each of the first and second cup cover together (via 17) (note in Col. 3, lines 11-25, specifically, lines 23-25) and maintains domical form of the associated cup created thereby effective to maintain support of the breasts of a wearer without the need of an underwire, (Col. 3, lines 11-30, Col. 4, lines 1-3), (Figures 1-9, Col. 1, lines 9-28, Col. 2, lines 19-61, Col. 3, lines 11-30, Col. 4, lines 1-3).
	Smith however does not disclose wherein the graticulate support member has a maximum thickness disposed medially at the first edge and a minimum thickness disposed at the second edge including portions of the proximal and distal apex demarked by said second edge.
	Linkon teaches of a support member (via 21, 23) for a brassiere/ bra cups (1/63 & 61) wherein a support member has a maximum thickness (via 81) disposed medially at a first edge (see Figure 4, Col. 9, lines 15-32) and a minimum thickness disposed at the second edge including portions of the proximal and distal apex demarked by said second edge (via 83) (see Figure 4, Col. 9, lines 15-32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the graticulate support member of Smith wherein the graticulate support member has a maximum thickness disposed medially at the first edge and a minimum thickness disposed at the second edge including portions of the proximal and distal apex demarked by said second edge as taught by Linkon so that the support member helps in greatly reducing or eliminating the display of an erect nipple through the fabric of the bra.

	Regarding Claims 10-13, the device of Smith as modified by Linkon discloses the invention as claimed above.  Please note claims 10-13 are noted as Product-by-Process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Therefore, further Smith discloses (claim 10), wherein the graticulate support member is printable by additive printing and producible in dimensions adapted to an anatomy of particular wearer (see Figures 1-6); (claim 11), wherein a mandrel is pressed into the mold forming each cup (note cups via 17); (claim 12), wherein the mandrel includes at least a portion producible customized to the dimensions determined from the specific anatomy of a particular individual wearer (note that Smith discloses that the support member (16) can be cut into shape to fit into the brassiere, Col. 1, lines 13-34),; and (claim 13), wherein the mold includes at least a portion producible customized to the dimensions determined from the specific anatomy of a particular individual wearer (note that Smith discloses that the support member (16) can be cut into shape to fit into the brassiere, Col. 1, lines 13-34), (Figures 1-9, Col. 1, lines 9-28, Col. 2, lines 19-61, Col. 3, lines 11-30, Col. 4, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732